Citation Nr: 0714045	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  06-14 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from March 1944 to July 
1945.  The veteran is deceased and the appellant is the 
widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  


FINDINGS OF FACT

1.  The veteran died on June [redacted], 2005, at age 79.  The 
immediate cause of death was respiratory failure, due to (or 
as a consequence of) sepsis, due to (or as a consequence of) 
glioblastoma.  

2.  At the time of the veteran's death, service connection 
was in effect for schizophrenia, evaluated as 30 percent 
disabling; and postoperative residuals of hypospadias repair 
(rated as urethral stricture), evaluated as 10 percent 
disabling.  

3.  The veteran's service-connected schizophrenia and 
residuals of hypospadias repair did not cause or contribute 
substantially or materially to cause the veteran's death.  

4.  The veteran's glioblastoma was first demonstrated many 
years after service, and is not shown to be related to any 
incident of service.  



5.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a July 2005 
letter to the appellant from the RO specifically notified her 
of the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection for 
the cause of the veteran's death, and of the division of 
responsibility between the appellant and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of this letter 


by: (1) informing the appellant about the information and 
evidence not of record that was necessary to substantiate her 
claim; (2) informing the appellant about the information and 
evidence VA would seek to provide; (3) informing the 
appellant about the information and evidence she was expected 
to provide; and (4) requesting her to provide any information 
or evidence in her possession that pertained to the claim.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the appellant was 
provided with notice of this information in a letter dated in 
May 2006.  

Second, VA has made reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate her claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2005).  The 
information and evidence associated with the claims file 
consists of the veteran's service medical records, VA medical 
treatment records, private post-service medical treatment 
records, and statements from the claimant and her 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the appellant.

Laws and Regulations

Dependency and indemnity compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.5 (2006).

In order to establish service connection for the cause of the 
veteran's death (i.e. entitlement to DIC), the evidence must 
show that a disability incurred in or aggravated by service 
caused or contributed substantially or materially to the 
veteran's death.  The issue involved will be determined by 
the exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran.  38 C.F.R. § 3.312(a) (2006).

A service-connected disability will be considered as the 
principal cause of death when such disability was the 
immediate or underlying cause of death, or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2006).  For a 
service-connected disability to constitute a contributory 
cause of death, it must be shown to have contributed 
substantially and materially to the veteran's death; combined 
to cause death; aided or lent assistance to the production of 
death; or resulted in debilitating effects and general 
impairment of health to an extent that would render the 
veteran materially less capable of resisting the effects of 
other disease or injury causing death, as opposed to merely 
sharing in the production of death.  Id.

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

In adjudicating the appellant's claim, the Board must also 
consider whether the disability that caused the veteran's 
death - glioblastoma - may be service-connected.  Under the 
laws administered by VA, service connection may be granted 
for a disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2005).



When a disease is first diagnosed after service, service 
connection may be established nonetheless by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumptive 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006); 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Further, it is the Board's 
responsibility to make such determinations.  Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of 
the BVA to assess the credibility and weight to be given the 
evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 
471 (1993) (the probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches; as is true 
of any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

Analysis

At the time of the veteran's death, service connection was in 
effect for schizophrenia, evaluated as 30 percent disabling; 
and postoperative residuals of hypospadias repair (rated as 
urethral stricture), evaluated as 10 percent disabling.  
There were no pending claims for service connection.  In this 
regard, in a December 1989 Board decision, service connection 
was denied for a respiratory (to include bronchial asthma).  
The denial was based on the fact that the service medical 
records were negative for any respiratory abnormalities and 
his first indicated bronchial asthma and allergic rhinitis 
were not noted until several years after service discharge.  

The appellant contends, in essence, that the cause of the 
veteran's death is related to service.  She noted that the 
veteran was diagnosed with a glioblastoma tumor which was 
removed in March 2005.  Due to his past history of psychosis, 
asthmatic respiratory problems, and his urinary stricture, he 
had serious complications in his recovery and eventually 
expired.  After his operation, he was placed on a respirator 
and had a tracheal tube placed in his lungs.  Because of 
asthmatic problems and psychosis, he was unable to breathe on 
his own.  He also had a catheter placed in his urethra due to 
his stricture to remove fluids and urine from his body.  

The certificate of death shows that the veteran died on June 
[redacted], 2005, at age 79.  The immediate cause of death was listed 
as respiratory failure due to or as a consequence of sepsis, 
due to or as a consequence of glioblastoma.  

Private records from 2005 reflect that the veteran was 
initially admitted in March of that year with a change in 
mental status.  He was diagnosed with left medial, inferior, 
and frontal glioblastoma and underwent dissection of the 
tumor.  He was initially intubated for altered mental status 
and later weaned off the ventilator, but he developed 
respiratory distress and had to go back on the ventilator.  
Other diagnoses included sepsis and urinary tract infection.  
His condition continued to deteriorate, and he died on June 
[redacted], 2005.  

Of record are several private physicians' statements.  In a 
statement dated in June 1960, but not added to the record 
until 2005, C. T. M., M.D., attested to the fact that the 
veteran was under his care and treated for a "highly 
nervous" condition which aggravated his bronchial asthmatic 
condition.  



Another private physician, I. K., M.D., reported in November 
2005 that the veteran was under her care from April 2005 
until the time of his death.  She noted that the veteran's 
past medical history included hypertension, deep vein 
thrombosis, asthma, glioblastoma, and decubitus ulcer.  She 
noted that his terminal hospital stay was complicated by 
sepsis and colitis.  

Private physician, E. S., M.D., reported in a December 2005 
statement that the veteran was under his care from April 2005 
until his death.  He suffered a long and complicated course.  
The physician opined that the veteran's underlying history of 
asthma may have contributed to the difficulty weaning him off 
the ventilator along with overwhelming sepsis.  

Review of the claims file reflects that the appellant was 
issued correspondence in 2005 which noted that the veteran's 
service-connected disorders included asthma.  The Board notes 
that this was in error.  The Board specifically denied 
service connection for all respiratory disorders, to include 
asthma, in a 1989 decision.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death on either a direct basis or a presumptive 
basis as a chronic disease.  

The Board acknowledges the appellant's contentions that the 
cause of the veteran's death is related to service.  The 
Board observes, however, that she, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  



The Board observes that there is no medical evidence linking 
the veteran's service-connected schizophrenia or repair of 
hypospadias to his death.  This includes the veteran's 
terminal hospital records which do not relate that the 
veteran's fatal conditions began during service or in any way 
link these conditions to his service.  In this regard, the 
Board notes that the veteran's primary cause of death was his 
brain cancer, and the record is negative for any competent 
medical evidence linking the veteran's service-connected 
psychiatric disorder, or his hypospadias repair with his 
glioblastoma which was first noted in 2005 (approximately 60 
years after service discharge).  Further, there is no 
competent medical evidence of glioblastoma during service or 
within one year of the veteran's separation from service.  
Thus, presumptive service connection is not warranted.  
38 C.F.R. §§ 3.303, 3.307, 3.309.  

The Board recognizes that Dr. E.S.'s statement supports the 
theory that the veteran's asthma contributed to his death as 
it made the veteran unable to survive off of the ventilator 
and contributed to his overwhelming sepsis, but as noted 
above, asthma was not a service-connected disability.  

As to the "1960" statement from Dr. C.T.M., the Board finds 
it to be of little probative value.  While this statement 
attests to the medical fact that the veteran's psychiatric 
(service-connected) condition aggravated his asthma (which 
piggy-backed on Dr. E.S's statement would, arguably, be 
supportive of the appellant's claim), it is unclear as to the 
rationale for this opinion.  Moreover, as already noted, it 
was specifically determined by the Board in 1989 that asthma 
was not of service origin.  And, to assume that the veteran's 
psychiatric disorder aggravated his asthma based on this one 
statement, without more, would be pure conjecture.  There 
simply is no medical evidence of record which corroborates 
this opinion.  The physician's statement as to an association 
between the two disorders is the only such reference in the 
claims file, and the statement, allegedly from 1960, was only 
added to the file after service connection for asthma was 
denied by the Board.  Such a fact does not add to the 
credibility of the document.  

Moreover, due to the very nature of the severity of a 
condition such as brain cancer, it is overwhelmingly apparent 
that this malignancy was the primary cause of the veteran's 
death.  While his respiratory disorder and sepsis may have 
contributed, ultimately, to his demise, such conditions are 
not shown to have been of such severity to have a material 
influence in accelerating death.  And, even if they did, they 
are not service-connected disorders.   

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application and 
the appellant's claim for service connection for the cause of 
the veteran's death is denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


